Case 2:16-cr-20294-BAF-DRG ECF No. 70, PageID.314 Filed 01/19/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

UNITED STATES OF AMERICA,

       Plaintiff,                                          Civil Action No. 16-CR-20294

vs.                                                        HON. BERNARD A. FRIEDMAN

JOSHUA ORLANDO ROUNDTREE,

      Defendant.
_______________________________/

             OPINION AND ORDER DENYING WITHOUT PREJUDICE
            DEFENDANT’S MOTION FOR COMPASSIONATE RELEASE

               This matter is presently before the Court on defendant’s December 12, 2020,

letter, which the Court construes as a motion for compassionate release [docket entry 69]. The

government has not responded. Pursuant to E.D. Mich. LR 7.1(f)(2), the Court shall decide this

motion without a hearing.

               In January 2017, defendant pled guilty to two counts of sex trafficking a minor,

in violation of 18 U.S.C. § 1591(a). The factual basis for the plea was set forth in ¶ 1C of the

parties’ Rule 11 Plea Agreement as follows:

                       From on or about September 1, 2015 through February 1,
               2016, in the Eastern District of Michigan, the defendant . . .
               recruited, enticed, harbored, transported, provided and obtained by
               any means, MV-1, a minor known to defendant and born in 1999,
               in disregard of the fact that she was not yet 18 years old, and
               knowing that she would be caused to engage in a commercial sex
               act. Defendant had the opportunity to observe MV-1 during the
               time frame above.

                       From on or about September 1, 2015 through February 1,
               2016, in the Eastern District of Michigan, the defendant . . .
               recruited, enticed, harbored, transported, provided and obtained by
               any means, MV-2, a minor known to defendant and born in 1998,
               in disregard of the fact that she was not yet 18 years old, and
Case 2:16-cr-20294-BAF-DRG ECF No. 70, PageID.315 Filed 01/19/21 Page 2 of 3




               knowing that she would be caused to engage in a commercial sex
               act. Defendant had the opportunity to observe MV-2 during the
               time frame above.

                      Specifically, the defendant assisted and provided
               communications via cell phone, transportation by vehicle, hotel
               rooms, assistance and protection for MV-1 and MV-2, all for the
               purpose of them engaging in a commercial sex act.

The parties further agreed that defendant’s sentencing guideline range is 235-293 months. Id.

¶ 2B. The Court sentenced defendant to the midpoint of this range, 264 months on each count,

the terms to be served concurrently.

               Defendant seeks compassionate release based on the severity of the sentence, his

lawyer “mininform[ing] [him] on quite a few topics, his lack of knowledge of the victims’ ages,

the charges being based on the victims’ unbelievable and untruthful stories, and the Court’s

failure to give him credit for time served in pretrial detention. Defendant indicates that he

wishes to withdraw his guilty plea. He also states that he suffers from depression and has high

blood pressure, high cholesterol, and difficulty breathing while sleeping. Defendant states that

he is taking business classes and that he would have employment and a place to live if he were

to be released.

               A defendant seeking compassionate release must first “fully exhaust[] all

administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

defendant's behalf or the lapse of 30 days from the receipt of such a request by the warden of the

defendant's facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). In the present case,

defendant does not indicate that he has exhausted these remedies. In these circumstances, the

Court is required to deny defendant’s motion without prejudice. See United States v. Alam, 960

F.3d 831, 836 (6th Cir. 2020). Accordingly,

                                                2
Case 2:16-cr-20294-BAF-DRG ECF No. 70, PageID.316 Filed 01/19/21 Page 3 of 3




                 IT IS ORDERED that defendant’s motion for compassionate release is denied

without prejudice.


                                                     s/Bernard A. Friedman
                                                     Bernard A. Friedman
 Dated: January 19, 2021                             Senior United States District Judge
        Detroit, Michigan


                                       CERTIFICATE OF SERVICE

The undersigned certifies that the foregoing document was served upon counsel of record and any
unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail addresses
disclosed on the Notice of Electronic Filing on January 19, 2021.

 Joshua Orlando Roundtree, #54569039                 s/Johnetta M. Curry-Williams
 Gilmer Federal Correctional Institution             Case Manager
 Inmate Mail/Parcels
 P.O. Box 6000
 Glenville, WV 26351




                                                       3
